United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3959
                                    ___________

Kraig M. Lager,                              *
                                             *
             Appellant,                      *
                                             *
      v.                                     *
                                             *
George Lombardi, Director (Is sued in        *
his individual and official capacities as    *
the Director of the Division of Adult        *
Institutions for the Missouri                *
Department of Corrections); Steve Long,      *
Asst. Director (Is sued in his individual    *
and official capacities as the Assistant     *
Director of the Division of Adult            *
Institutions for the Missouri Department     *
of Corrections); Paul Caspari,               *
Superintendent (Is sued in his individual    *
and official capacities as the               *
Superintendent of the Missouri Eastern       *   Appeal from the United States
Correctional Center; Gene Stubblefield,      *   District Court for the
Asst. Supt. (Is sued in his individual       *   Eastern District of Missouri.
and official capacities as the Assistant     *
Superintendent of the Missouri Eastern       *        [UNPUBLISHED]
Correctional Center); Larry Bogan,           *
Asst. Supt. (Is sued in his individual and   *
official capacities as the Assistant         *
Superintendent of the Missouri Eastern       *
Correctional Center); Larry Rowley,          *
Asst. Supt. (Is sued in his individual and   *
official capacities as the Assistant         *
Superintendent of the Missouri Eastern       *
Correctional Center); Mike Curran,          *
F.U.M. (Is sued in his individual and       *
official capacities as the Function Unit    *
Manager for the Missouri Eastern            *
Correctional Center); Mary Brundage,        *
F.U.M. (Is sued in her individual and       *
official capacities as the Function Unit    *
Manager for the Missouri Eastern            *
Correctional Center); Donna Brown,          *
F.U.M. (Is sued in her individual and       *
official capacities as the Function Unit    *
Manager for the Missouri Eastern            *
Correctional Center); Jennifer Sachse,      *
F.U.M. (Is sued in her individual and       *
official capacities as the Function Unit    *
Manager for the Missouri Eastern            *
Correctional Center); William Jackson,      *
C.O. III (Is sued in his individual and     *
official capacities as the Captain of       *
Security for the Missouri Eastern           *
Correctional Center); Jerry Brown,          *
C.O. III (Is sued in his individual and     *
official capacities as the Captain of       *
Security for the Missouri Eastern           *
Correctional Center); James Hannekey,       *
C.O. III (Is sued in his individual and     *
official capacities as the Captain of       *
Security for the Missouri Eastern           *
Correctional Center); Sharon Bucher,        *
C.O. III (Is sued in her individual and     *
official capacities as the Lieutenant of    *
Security for the Missouri Eastern           *
Correctional Center); Jeff Terschluse,      *
I.I.O. (Is sued in his individual and       *
official capacities as the Institutional    *
Investigating Officer for the Missouri      *
Eastern Correctional Center); Stephen       *

                                           -2-
Parker, C.O. II (Is sued in his individual     *
and official capacities as the Sergeant        *
for the Missouri Eastern Correctional          *
Center); Ulen Witt, C.O. II (Is sued in        *
his individual and official capacities as      *
the Sergeant for the Missouri Eastern          *
Correctional Center); Malcolm                  *
McGregor, C.O. II (Is sued in his              *
individual and official capacities as the      *
as the Sergeant for the Missouri Eastern       *
Correctional Center); Donald Morard,           *
C.O. II (Is sued in his individual and         *
official capacities as the Sergeant for the    *
Missouri Eastern Correctional Center);         *
Fred Elder, C.O. II (Is sued in his            *
individual and official capacities as the      *
Sergeant for the Missouri Eastern              *
Correctional Center); Rowan Kloppe,            *
C.C.W. (Is sued in his individual and          *
official capacities as the Corrections         *
Caseworker for the Missouri Eastern            *
Correctional Center); Ann Barnhill,            *
C.C.W. (Is sued in her individual and          *
official capacities as the Corrections         *
Caseworker for the Missouri Eastern            *
Correctional Center); David Sitton,            *
C.C.W. (Is sued in his individual and          *
official capacities as the Corrections         *
Caseworker for the Missouri Eastern            *
Correctional Center); Margaret Puff,           *
C.C.W. (Is sued in her individual and          *
official capacities as the Corrections         *
Caseworker for the Missouri Eastern            *
Correctional Center); Hershel Brooks,          *
C.O. I (Is sued in his individual and          *
official capacities as a Corrections           *
Officer for the Missouri Eastern               *

                                              -3-
Correctional Center); Robert Pannell,     *
C.O. I (Is sued in his individual and     *
official capacities as a Corrections      *
Officer for the Missouri Eastern          *
Correctional Center); John Vaughan,       *
C.O. I (Issued in his individual and      *
official capacities as a Corrections      *
Officer for the Missouri Eastern          *
Correctional Center); William Weaver,     *
C.O. I (Issued in his individual and      *
official capacities as a Corrections      *
Officer for the Missouri Eastern          *
Correctional Center)                      *
                                          *
             Appellees.                   *


                          Submitted: March 6, 1998

                               Filed: March 10, 1998
                                   ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

       Kraig M. Lager appeals from the district court&s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action against past and present employees of the
Missouri Department of Corrections. We conclude the evidence Mr. Lager submitted
to the district court, including his declaration attached to his motion to admit “lay”

      1
       The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -4-
testimony, was insufficient to support his claims. We also conclude the district court
did not abuse its discretion by denying Mr. Lager&s motion to compel and Federal Rule
of Civil Procedure 56(f) motion for a continuance. Accordingly, we affirm the
judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-